DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.
 
Response to Amendment
This office action is in response to amendment/reconsideration filed on 09/03/2021, the amendment/reconsideration has been considered. Claims 1, 9 and 17 have been amended. Claims 1-19 are pending for examination as cited below.	

Response to Arguments
Applicant's arguments filed 09/03/2021 with respect to amended claims have been fully considered and are persuasive. The previous rejections to the claims have been withdrawn in light of currently filed amendments.

Allowable Subject Matter
Claims 1-19 are allowed over cited references.
Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 09/03/2021 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Fyock et al. (Pub. No.: US 2008/0268947 A1) is one of the most pertinent art in the same field of endeavor and discloses, game manager is configured to receive a request from a user device for the game application and to assign the request to one of the first game server and the second game server according to whether the user device is included in the first category of user device or the second category of user device.
	Chen et al. (Pub. No.: US 2009/0264202 A1) is yet another most pertinent art in the same field of endeavor and discloses, system for allowing the sharing of games and gaming profiles between console and web-based gaming platforms. The present system includes a console service through which console games may be played, and a gaming website through which web-based games may be played. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tauqir Hussain/Primary Examiner, Art Unit 2446